Citation Nr: 0333410	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

In April 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had active service in the 
U.S. Marine Corps from November 1964 to 
November 1984.  He sustained a gunshot 
wound to the left cheek area in August 
1966, and claims that he was treated by a 
dental surgeon shortly thereafter.  
Dental records prior to January 1972 are 
not currently of record.  Contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
obtain the following records:  All 
service dental records dated prior to 
January 1972.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The veteran claims he has been 
receiving treatment at the Houston VA 
Medical Center (VAMC) for a dental 
condition since approximately 1988, and 
pes planus (flat feet) since the early 
1990's.  Please obtain the veteran's 
medical records from the Houston VAMC for 
any treatment for pes planus (flat feet) 
during the period from 1990 to the 
present.  Also obtain any dental records 
(including eligibility determinations) 
during the period from 1988 to the 
present.  

3.  The record indicates that the veteran 
has been receiving treatment for his 
claimed dental condition from a private 
dentist, Dr. Lee.  Records from Dr. Lee 
have not been associated with the claims 
folder.  After obtaining authorization 
from the veteran, please contact Dr. Lee 
and request all records of dental 
treatment pertaining to the veteran since 
1990.  

4.  Schedule the veteran for an 
orthopedic examination and provide the 
claims folder to the examiner for his or 
her review.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50% or greater probability) that 
the veteran's pre-service pes planus 
(noted on November 1964 medical 
examination) underwent a permanent 
increase in disability (as opposed to a 
temporary or intermittent flare-up of the 
pre-existing condition) during his active 
service.

5.  The veteran should also be scheduled 
for a VA dental examination, and the 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be requested to provide an opinion 
as to the etiology of any current dental 
condition (such as any missing teeth).  
The dentist should also state whether it 
is at least as likely as not that any 
current dental condition is the result of 
trauma or external force in service as 
opposed to some other cause, (e.g., 
dental caries).  He or she should also 
identify whether any current dental 
condition is complicating a medical 
condition currently being treated by VA.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




